Case 2:15-cv-05346-CJC-E Document 433-40 Filed 10/09/20 Page 1 of 14 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25745




                 Exhibit 1---
       Evidence Packet in Support of Defendant’s Motions for Summary Judgment


        U.S.D.C., Central District of California, Case No.: 2:15-cv-05346-CJC-E




                                                                  Evidence Packet P.0684
Case 2:15-cv-05346-CJC-E Document 433-40 Filed 10/09/20 Page 2 of 14 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25746




                                                       Evidence Packet P.0685
Case 2:15-cv-05346-CJC-E Document 433-40 Filed 10/09/20 Page 3 of 14 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25747




                                                       Evidence Packet P.0686
Case 2:15-cv-05346-CJC-E Document 433-40 Filed 10/09/20 Page 4 of 14 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25748




                                                       Evidence Packet P.0687
Case 2:15-cv-05346-CJC-E Document 433-40 Filed 10/09/20 Page 5 of 14 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25749




                                                       Evidence Packet P.0688
Case 2:15-cv-05346-CJC-E Document 433-40 Filed 10/09/20 Page 6 of 14 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25750




                                                       Evidence Packet P.0689
Case 2:15-cv-05346-CJC-E Document 433-40 Filed 10/09/20 Page 7 of 14 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25751




                                                       Evidence Packet P.0690
Case 2:15-cv-05346-CJC-E Document 433-40 Filed 10/09/20 Page 8 of 14 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25752




                                                       Evidence Packet P.0691
Case 2:15-cv-05346-CJC-E Document 433-40 Filed 10/09/20 Page 9 of 14 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25753




                                                       Evidence Packet P.0692
Case 2:15-cv-05346-CJC-E Document 433-40 Filed 10/09/20 Page 10 of 14 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25754




                                                        Evidence Packet P.0693
Case 2:15-cv-05346-CJC-E Document 433-40 Filed 10/09/20 Page 11 of 14 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25755




                                                        Evidence Packet P.0694
Case 2:15-cv-05346-CJC-E Document 433-40 Filed 10/09/20 Page 12 of 14 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25756




                                                        Evidence Packet P.0695
Case 2:15-cv-05346-CJC-E Document 433-40 Filed 10/09/20 Page 13 of 14 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25757




                                                        Evidence Packet P.0696
Case 2:15-cv-05346-CJC-E Document 433-40 Filed 10/09/20 Page 14 of 14 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25758




                                                        Evidence Packet P.0697
